Citation Nr: 1612052	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  08-29 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss, from February 21, 2007 to July 18, 2010. 

2.  Entitlement to service connection for a respiratory disorder, including bronchitis/asthma. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to September 1959 and from September 1959 to March 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and August 2009 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was assigned a 40 percent rating for his hearing loss, effective from July 19, 2010, forward, although that time period is not currently on appeal.  In a statement dated in April 2012, the Veteran stated that he did not disagree with the assignment of a 40 percent rating for hearing loss and that he felt that this was fair and just.  Thus, the issue has been characterized on shown on the title page of this decision.  In his March 2016 appellant brief, the Veteran's representative claimed that the Veteran should be awarded a rating in excess of 40 percent.  Thus, the issue of a rating in excess of 40 percent has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a respiratory disorder addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

On October 7, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of an increased initial rating for bilateral hearing loss is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss, from February 21, 2007 to July 18, 2010 by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant withdrew the appeal for an increased initial rating for hearing loss in a written statement dated on October 7, 2014 through his representative.  This withdrawal was confirmed at his October 7, 2014 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal for an initial evaluation in excess of 30 percent for bilateral hearing loss, from February 21, 2007 to July 18, 2010, is dismissed.


REMAND

The Veteran essentially contends that his respiratory condition was caused by multiple incidences of pneumonia in service; and that he has had chronic bronchitis since service.

The Veteran has stated in various lay statements that he was treated for pneumonia twice in 1957 in service, from March to May, and once in 1959.  He stated that he was treated in 1957 at Naval Hospital Beaufort.  The service treatment records of record note that the Veteran was treated for viral pneumonia in September 1959, as well as an impression of upper respiratory infection in April 1965 and impression of early bronchitis in September 1965, but they do not contain any notations of treatment for pneumonia in 1957 at Naval Hospital Beaufort.  There are no records from Naval Hospital Beaufort, therefore, upon remand, the RO should attempt to obtain any outstanding records from March to May 1957 from Naval Hospital Beaufort.  

The Veteran also noted that he was seen by a Dr. P., Dr. M, and a Dr. Z. of Osler Medical in Florida; as well as a Dr. G.B. of New York for his respiratory condition.  See November 2009 and February 2011 lay statements.  Some of their records are associated with the claims file,  including treatment records obtained through the Social Security Administration (SSA) from 1995, noting chronic bronchitis and emphysema probably due to a history of smoking.  There is also a December 2008 opinion from Dr. P. that the Veteran had "apparently" been treated for pneumonia four times in service and that he believed the Veteran's current respiratory condition to be related to those incidents.  However, it appears there may be other outstanding medical treatment records from these clinicians not currently contained in the electronic claims file, which should be obtained upon remand.  
Finally, after the above is completed, given that the May 2009 VA examiner did not find any current diagnosis or a history of emphysema, and the July 2009 addendum examiner could not say without resorting to mere speculation whether the Veteran had asthma that was related to service, the Veteran should be afforded a new VA examination to determine the nature and etiology of his claimed respiratory disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact Naval Hospital Beaufort, or any other appropriate repository for any outstanding service treatment records from March to May 1957.

If these records are not available, a formal finding should be made.

If, after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the appellant and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  With appropriate authorization, obtain any outstanding private records from the Osler Medical and from Dr. G.B. of New York.  See November 2009 and February 2011 lay statements.  

3.  After the above is completed, the Veteran should be afforded a VA examination addressing his claimed respiratory disorder.  The examiner must review the electronic claims file in conjunction with the examination.

The examiner should conduct all necessary testing to determine whether there is a current respiratory disability. If so, the examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder is etiologically related to service.  If, however, there is no finding of a current disability, the examiner should also render an opinion as to whether it is at least as likely as not that there previously was a disability at any point during the appeal period that is now resolved, that was at least as likely as not etiologically related to service.

Attention is drawn to:

(i) the Veteran's lay statements that he was hospitalized for pneumonia twice in 1957 and then in 1959;  

(ii) the December 2008 opinion from Dr. P., that apparently the Veteran had been treated for pneumonia four times in service and that he believed the Veteran's current respiratory condition to be related to those incidents; and 

(iii) treatment records from December 1995 from Dr. P. noting chronic bronchitis and emphysema probably due to a history of smoking.
The supporting rationale for all opinions expressed must be provided.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After completing the requested action, and any additional notification and/or development warranted, the RO must readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


